Court of Appeals
of the State of Georgia

                                                              ATLANTA, June 10, 2015

The Court of Appeals hereby passes the following order

A15I0203. FULTON COUNTY, GEORGIA v. MARIA COLON et al..


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2010193957 2010193960




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, June 10, 2015.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.